Citation Nr: 0915423	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent 
for status post lumbar laminectomy with bilateral bone fusion 
and posterior lateral stabilization.

2. Entitlement to an initial rating in excess of 30 percent 
for migraine headaches. 

3. Entitlement to an initial compensable rating for pruritus 
ani with tinea cruris (claimed as hemorrhoids). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 2004. 

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a March 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for status post lumbar laminectomy with bilateral bone fusion 
and posterior lateral stabilization, migraine headaches, and 
pruritus ani with tinea cruris (claimed as hemorrhoids). The 
Veteran disagreed with the  ratings awarded and the current 
appeals ensued. 

After the Veteran changed his residence, the appeal was 
placed under the jurisdiction of the Columbia, South Carolina 
RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that his status post lumbar laminectomy 
with bilateral bone fusion and posterior lateral 
stabilization, migraine headaches, and pruritus ani with 
tinea cruris (claimed as hemorrhoids) are more severe than 
the current evaluations reflect. 

A review of the record reveals the Veteran underwent VA 
examinations for his lumbar spine and pruritus ani 
disabilities in October 2005. Neither of the examinations 
were performed with examiner review of the claims folder. 
Additionally, the Veteran did not undergo a VA examination 
for his migraine headaches. In the July 2006 supplemental 
statement of the case (SSOC), the RO indicates that besides 
the Veteran's migraine headaches, the Veteran has other 
severe service-connected disabilities that contribute to his 
being bedridden on a monthly basis. The RO provided no 
evidence of this and did not indicate the percent of time 
attributed to the Veteran's migraines or the amount of time 
attributed to the other service-connected disabilities that 
render him bedridden.

VA's statutory duty to assist requires a thorough and 
contemporaneous medical examination, which takes into account 
records of prior medical treatment. Green v. Derwinski, 
1 Vet.App. 121, 124 (1991). This is to ensure that evaluation 
of a disability is a fully informed one. 

In light of above, the Board finds that in order to properly 
address the veteran's claims, VA examinations of the 
veteran's lumbar, migraine, and pruritus ani disabilities are 
required. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his lumbar 
spine, migraine headaches, and pruritus 
ani that is not evidenced by the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran 
comprehensive orthopedic, neurology, and 
gastroenterology examinations, including 
all indicated studies, to be conducted by 
a qualified physician. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether the Veteran's 
status post lumbar laminectomy with 
bilateral bone fusion and posterior 
lateral stabilization is manifested 
by unfavorable ankylosis of the 
spine or incapacitating episodes 
having a total duration of at least 
6 weeks during the past 12 months. 
Incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician. The examiner should also 
indicate how the Veteran's service-
connected lumbar disability affects 
his ability to obtain or maintain 
substantially gainful employment or 
whether the Veteran's service-
connected lumbar disability causes 
marked interference with employment. 
The examiner must state the medical 
basis for any opinion expressed. A 
complete rationale should be 
provided for any opinion provided. 

c. The examiner must express an 
opinion as to whether the Veteran's 
migraine headaches is manifested by 
very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability. The 
examiner must state the medical 
basis for any opinion expressed. A 
complete rationale should be 
provided for any opinion provided. 

d. The examiner must express an 
opinion as to whether the Veteran's 
pruritus ani is manifested by large 
or thrombotic irreducible 
hemorrhoids, with excessive 
redundant tissue, evidencing 
frequent recurrences. The examiner 
should also indicate how the 
Veteran's service-connected pruritus 
ani disability affects his ability 
to obtain or maintain substantially 
gainful employment or whether the 
Veteran's service-connected pruritus 
ani disability causes marked 
interference with employment. The 
examiner must state the medical 
basis for any opinion expressed. A 
complete rationale should be 
provided for any opinion provided. 

3. Thereafter, the RO/AMC will 
readjudicate the issues of an initial 
rating for status post lumbar laminectomy 
with bilateral bone fusion and posterior 
lateral stabilization, migraine 
headaches, and pruritus ani with tinea 
cruris (claimed as hemorrhoids). The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations for an initial rating. They 
should be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





